J. H. Gillis, J.
In 1966 defendant David Chalut was placed on probation on the acceptance of his plea of guilty to the charge of robbery unarmed.* On March 30,1967, the defendant was brought before the trial court pursuant to a bench warrant which charged him with violation of his probation. With •defense . counsel present, the trial judge discussed the specific violations of the probationary order with which the defendant was charged. Defendant then informed the court that he desired to plead guilty to the charge. The court advised the defendant that he faced up to 15 years in prison upon acceptance of his plea of guilty and discussed in detail the alleged violations which had previously been served on the defendant in written form.
On appeal, defendant contends the court failed to inform defendant of the nature of the accusation against him and the consequence of his plea of guilty as a probation violator.
The record in this case supports a finding that the trial court did specifically advise defendant of the exact nature of the accusation against him and the consequence of his plea of guilty as a probation violator and did so, we think, in an exemplary manner. We find no error in acceptance of the plea or in passing of judgment thereon.
Affirmed.
McGregor, P. J., and A. C. Miller, J., concurred.

 CL 1948, §750.530 (Stat Aim 1954 Rev § 28.798).